                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

 Melvin Lee Luckey,                   )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                3:20-cv-00263-MR
                                      )
                  vs.                 )
                                      )
 Erik A. Hooks,                       )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on October 5, 2020.

                                               October 5, 2020




         Case 3:20-cv-00263-MR Document 6 Filed 10/05/20 Page 1 of 1
